      Case 2:20-cv-00861-SMV-CG Document 26 Filed 12/01/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TOBY BAXLEY, as Representative of
The Estate of NANCY BAXLEY, Deceased,

              Plaintiff,
v.                                                              CV No. 20-861 SMV/CG

DANIEL L. RIDOUT, III, MD, et al.,

              Defendants.


     ORDER VACATING TELEPHONIC RULE 16 SCHEDULING CONFERENCE

       THIS MATTER is before the Court on the parties’ Agreed Motion to Vacate Rule

16 Scheduling Conference (the “Motion”), (Doc. 25), filed December 1, 2020. In the

Motion, the parties state that they have concurrently filed a joint motion requesting a

stay of this matter pending a decision from the New Mexico Medical Review Board. Id.

at 1. The Court, having reviewed the Motion and noting it is filed jointly, finds the Motion

is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the Telephonic Rule 16 Scheduling

Conference scheduled for Wednesday, December 2, 2020, at 2:30 p.m. is hereby

VACATED.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
